    Copy Mailed by Chambers to Samuel Pierre Phillippe at 61 Fred Hecht Dr., Spring Valley, NY
                                            10977
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    COSMO CAMPODONICO,

                                 Plaintiff,

                  - against –                                           18 CV 8606 (LMS)

    WAL-MART STORES EAST, LP, et al.,                                         ORDER

                                 Defendants.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1

          The Court has received Defendants’ motion to hold Samuel Pierre Phillippe in civil

contempt and to compel his appearance at a deposition. Docket No. 27. Plaintiff’s counsel and

Mr. Phillippe are HEREBY ORDERED to respond to Defendants’ motion by April 14, 2020.

Any potential contempt can be avoided by arranging for deposition by video conference or

telephone conference. It is not required for the court reporter to be in the same place as the

witness for purposes of such a deposition. Any and all documents, photographs, or other items

to be shown to the witness must be pre-marked and provided to all participants in advance of any

deposition.



Dated: March 24, 2020
       White Plains, New York                  SO ORDERED,


                                               _____________________________________
                                               Lisa Margaret Smith
                                               United States Magistrate Judge
                                               Southern District of New York


1
 The parties consented to the undersigned’s jurisdiction pursuant to 28 U.S.C. § 636(c) on
January 23, 2020. ECF No. 23.
